By the Court.—Sutherland, J.
—It does not require any argument or authority to show that, independent of the stipulation on page 8 of the case, it was error to permit Calvin Angler’s affidavit to be read in evidence for the defendant under objection.
In my opinion, the stipulation signed hy the attorney for the *256defendant only, did not authorize him to read Angier’s affidavit in evidence.
Had the stipulation been signed by the attorney for the plaintiff also, I do not think it would have authorized- the defendant to read it in evidence, although it might have authorized its production and identification as one of the affidavits or papers upon which Kelly, the magistrate, issued a warrant for the arrest of the plaintiff. The inference from the case on page 8, perhaps is, that the plaintiff produced the stipulation and read the defendant’s affidavit in evidence; and if he did, in my opinion this did not authorize the defendant to read Angier’s affidavit in evidence, as evidence of the facts stated therein.
It is plain, that the reading of Angier’s affidavit'in evidence might materially have injured the plaintiff.
I think the order dismissing the complaint should be reversed, and a new trial ordered, with costs to abide the event.